Name: Commission Regulation (EEC) No 2800/82 of 20 October 1982 altering the monetary compensatory amounts in respect of certain processed agricultural products not listed in Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 82 Official Journal of the European Communities No L 295/23 COMMISSION REGULATION (EEC) No 2800/82 of 20 October 1982 altering the monetary compensatory amounts in respect of certain processed agricultural products not listed in Annex II to the Treaty spread of 10-7, monetary compensatory amounts should be reintroduced for products falling within Common Customs Tariff subheading 17.04 D II ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees , HAS ADOPTED THIS REGULATION : Article 1 Part 8 of Annex I to Regulation (EEC) No 1235/82 is hereby completed by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1235/82 of 19 May 1982 (3), as last amended by Regulation (EEC) No 2521 /82 (4) ; Whereas Article 4 (4) of Commission Regulation (EEC) No 1372/ 81 (*) lays down that a study of the bases for calculating monetary compensatory amounts applicable to goods falling within Regulation (EEC) No 3033/80 (6) is to be carried out in September ; whereas, where the effect of the highest monetary compensatory amount on the value of the goods in question is greater than 3 % , the monetary compensa ­ tory amount on the goods in question is reintroduced ; Whereas, in the light of a survey carried out on 4 October 1982 and based on the highest currency Article 2 The amounts given in the Annex to this Regulation are fixed subject to any alterations of these amounts on the basis of fluctuation in the exchange rates referred to in Article 2 ( 1 ) of Regulation (EEC) No 974/71 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 October 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, O OJ No L 362, O OJ No L 142, (4) OJ No L 270 , O OJ No L 138 , ( «) OJ No L 323 , 12 . 5 . 1971 , p . 1 . 17 . 12. 1981 , p . 2 . 20 . 5 . 1982, p . 1 . 20 . 9 . 1982, p . 1 . 25 . 5 . 1981 , p . 14. 29 . 11 . 1980 , p . 1 . No L 295/24 Official Journal of the European Communities 21 . 10 . 82 ANNEXE  ANNEX  ANHANC  ALLEGATO  BIJLAGE  BILAG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  NumÃ ©ro du tarif douanier commun CCT heading No Nr. des Gemeinsamen Zolltarifs Numero della tariffa doganale comune Nr. van het gemeenschappelijk douanetarief Position i den fÃ ¦lles toldtarif Ã Ã »Ã ¬Ã Ã · Ã Ã ¿Ã  Ã Ã ¿Ã ¹Ã ½Ã ¿Ã  Ã Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã Montants Ã percevoir Ã l' importation et Ã octroyer Ã l'exportation Amounts to be charged on imports and granted on exports BetrÃ ¤ge, die bei der Einfuhr erhoben und bei der Ausfuhr gewÃ ¤hrt werden Montants Ã octroyer Ã l' importation et Ã percevoir Ã l'exportation Amounts to be granted on imports and charged on exports BetrÃ ¤ge , die bei der Einfuhr gewÃ ¤hrt und bei der Ausfuhr erhoben werden Importi da riscuotere all'importazione e da concedere all'esportazione Bij de invoer te heffen en bij de uitvoer te verstrekken bedragen BelÃ ¸b , der skal opkrÃ ¦ves ved indfÃ ¸rsel og ydes ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Importi da concedere all'importazione e da riscuotere all'esportazione Bij de invoer te verstrekken en bij de uitvoer te heffen bedragen BelÃ ¸b , der skal ydes ved indfÃ ¸rsel og opkrÃ ¦ves ved udfÃ ¸rsel Ã Ã ¿Ã Ã  Ã Ã ¿Ã Ã ·Ã ³Ã ¿Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ºÃ ±Ã ¯ Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã Ã Ã ¼Ã µÃ ½Ã ¿ Ã ºÃ ±Ã Ã ¬ Ã Ã ®Ã ½ Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Deutschland DM/ 1 00 kg Nederland Fl / 1 00 kg United Kingdom £/ 100 kg Belgique/ Luxembourg FB/Flux/ 100 kg Danmark dkr./ 1 00 kg Italia Lit/ 1 00 kg France FF/ 100 kg Ã Ã »Ã »Ã ¬Ã  Ã Ã Ã / 100 Ã Ã ³Ã  17.04 D II a) 12,27 8,45 3,756 75,706 0 18,61 17.04 D II b) 1 11,39 7,84 3,484 70,252 0 17,26 17.04 D II b) 2 13,51 9,30 4,134 83,351 0 20,49 17.04 D II b) 3 13,26 9,13 4,057 81,777 0 20,11 17.04 D II b) 4 11,74 8,08 3,592 72,382 0 17,81